Citation Nr: 0304109	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  94-21 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than October 20, 
1992, for the grant of a 50 percent evaluation for panic 
disorder.

2.  Entitlement to an effective date earlier than October 27, 
1997, for the grant of a 100 percent evaluation for panic 
disorder.

[The issue of entitlement to service connection for a right 
knee disorder will be the subject of a later decision.]  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to September 
1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 1992 and May 1999 rating 
decisions of the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO).  In the November 1992 rating decision, the RO granted a 
30 percent evaluation and reclassified the service-connected 
hyperventilation disorder as panic disorder, effective 
October 20, 1992.  In an April 1994 rating decision, the RO 
granted a 50 percent evaluation for panic disorder, effective 
October 20, 1992.  In the May 1999 rating decision, the RO 
granted a 100 percent evaluation, effective October 27, 1997.

In October 2002, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.

The Board is undertaking additional development on the issue 
of service connection for a right knee disorder.  When it is 
completed, the Board will provide notice of the development 
as required by law and allow the veteran to respond with 
additional evidence and/or argument.  The Board will then 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  Following the last final rating decision of record in 
January 1988, where the RO continued the 10 percent 
evaluation for the service-connected hyperventilation 
syndrome, a claim for an increased evaluation for the 
psychiatric disorder was first received on October 20, 1992.

2.  An August 12, 1992, VA outpatient treatment report 
establishes a factually ascertainable date that an increase 
in panic disorder occurred.

3.  There was no formal claim, informal claim, or written 
intent to file a claim for an increased evaluation between 
the last final denial and August 12, 1992.

4.  An October 27, 1997, VA medical opinion establishes that 
the veteran has been totally disabled as of August 12, 1992.


CONCLUSION OF LAW

The criteria for an effective date of August 12, 1992, for 
the grant of a 100 percent evaluation for panic disorder have 
been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.157(b), 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims for earlier effective dates by means of the 
discussions in the March 1997 rating decision, the May 1997 
statement of the case, the January 1998 Hearing Officer's 
decision, the May 1999 rating decision, and the May 2001 
supplemental statement of the case.  He was specifically told 
the reasons why the effective date of October 20, 1992, was 
assigned for the grant of the 50 percent evaluation and why 
the effective date of October 27, 1997, was assigned for the 
grant of the 100 percent evaluation.  As to the October 1992 
effective date, the RO explained that that was the first time 
the veteran had filed a claim for an increased evaluation 
following the last final rating decision.  As to the October 
1997 effective date, the RO explained that a VA examiner had 
provided a medical opinion on that date, which established a 
basis that the veteran was unemployable due to his service-
connected panic disorder.  Based on the above, the Board 
finds that VA has no outstanding duty to inform him that any 
additional information or evidence is needed to substantiate 
his claims. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  At the 
March 2000 RO hearing, the hearing officer informed the 
veteran that he would obtain all the veteran's VA treatment 
records and asked where the veteran had received treatment.  
The veteran indicated he had received treatment at the VA 
Medical Center in Philadelphia only.  The veteran also 
indicated that he was currently in receipt of Social Security 
Administration retirement benefits, but had received 
disability benefits prior to his receiving retirement 
benefits.  The veteran denied having received any private 
treatment for his psychiatric disorder.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, the RO obtained the veteran's 
service medical records from the National Personnel Records 
Center.  The RO also obtained the veteran's VA medical 
records from the VA Medical Center in Philadelphia, 
Pennsylvania, from 1989 to the present.  Prior to the 
veteran's 1992 claim for increased compensation, VA treatment 
records from 1958 were of record.  Finally, the RO received a 
response from the Social Security Administration, stating 
that the veteran had filed for disability benefits in 1978 
and 1982, which benefits were denied.  The Social Security 
Administration stated that after the 1982 denial, the 
veteran's folders "fit the criteria for destruction as 
outlined by the Chief Archivist of the United States and were 
subsequently destroyed."  He added that the current claims 
folder related only to the veteran's Retirement Insurance 
Benefits.  The veteran has not alleged that there exists any 
records that VA has not obtained.

The Board is aware that the RO did not provide the veteran 
with a VA examination in connection with his specific claims 
for earlier effective dates (as opposed to his claims for an 
increased evaluation).  However, the issue before the Board 
is whether an effective date earlier than October 1992 is 
warranted for the grant of a 50 percent evaluation and 
whether an effective date earlier than October 1997 is 
warranted for the grant of a 100 percent evaluation for panic 
disorder.  An examination conducted in 2003 would not assist 
in the grant of an effective date more than 10 years ago.  
Thus, the Board finds that VA was not under an obligation to 
have the veteran examined for the purposes of these claims.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran has been granted a 50 percent evaluation for 
panic disorder as of October 20, 1992, and a 100 percent 
evaluation for panic disorder as of October 27, 1997.  He 
asserts that he warrants an effective date back to 1975 for 
the award of a 100 percent evaluation.  Specifically, he 
states that because he had been misdiagnosed as having a 
heart disorder that he was denied treatment which would have 
permitted him to return to a productive and normal life.  

Service connection for hyperventilation syndrome manifested 
by precordial pain and electrocardiogram changes was granted 
by means of an April 1957 rating decision and assigned a 
noncompensable evaluation, effective September 22, 1956.  

In December 1972, the veteran submitted a claim for an 
increased evaluation.  In June 1973, the RO granted a 
temporary total evaluation following hospitalization for the 
service-connected hyperventilation syndrome and assigned a 
10 percent evaluation, effective February 1, 1973.  The 
veteran was notified of the decision that same month and 
requested a re-evaluation.  Following an examination, the RO, 
in a January 1974 rating decision, continued the 10 percent 
evaluation.  The veteran was notified of this determination 
on January 31, 1974, which included his appeal rights.  He 
did not appeal the decision.  

Following the association of VA treatment records, the RO, in 
a February 1975 rating decision, continued the 10 percent 
evaluation for hyperventilation syndrome.  The veteran was 
notified of this determination in a February 25, 1975, 
letter, which included his appeal rights.  He did not appeal 
the decision.  

In July 1977, the veteran, through his representative, 
submitted a claim for an increased evaluation for the 
service-connected hyperventilation syndrome.  In April 1978, 
the RO continued the 10 percent evaluation.  The veteran was 
informed of this determination in an April 19, 1978, letter, 
which included his appeal rights.  He did not appeal the 
decision.  A hospitalization summary report was received in 
May 1978, and the RO continued the 10 percent evaluation in a 
June 1978 rating decision.  The veteran was notified of this 
determination in a June 21, 1978, letter, which included his 
appeal rights.  He did not appeal the decision.  

Following receipt of a July 1979 VA hospitalization summary 
report, which related to the veteran's hyperventilation 
syndrome, the RO, in a November 1979 rating decision, 
continued the 10 percent evaluation.  The veteran was 
notified of this determination in a November 9, 1979, letter, 
which included his appeal rights.  He did not appeal the 
decision.  

In September 1987, the veteran submitted a claim for an 
increased evaluation.  Following a VA examination, the RO, in 
a January 1988 rating decision, continued the 10 percent 
evaluation for hyperventilation syndrome.  The veteran was 
notified of this determination in a January 19, 1988, letter, 
which included his appeal rights.  He did not appeal the 
decision.  

In August 1989, the veteran submitted a claim for an 
increased evaluation.  In a September 20, 1989, letter, the 
RO stated that if he believed that his hyperventilation 
syndrome has increased in severity, he should submit medical 
evidence which supported his claim.  The RO provided the 
veteran with his appeal rights.  He did not appeal the 
decision.  

The veteran submitted another letter in October 1989, stating 
that his service-connected "heart condition" had worsened.  
In an October 20, 1989, letter, the RO informed the veteran 
that he had been denied service connection for his heart 
disorder, but stated that the veteran was service connected 
for hyperventilation syndrome, and if he believed that this 
condition had worsened, he should submit medical evidence to 
substantiate his claim.  The RO further stated that, "Unless 
we receive such evidence, we can take no further action on 
your claim."  

On October 20, 1992, the veteran submitted a claim for an 
increased evaluation.  Attached to his claim was an August 
12, 1992, VA treatment report, which showed a diagnosis of 
probable panic attacks.  In a separate August 12, 1992, 
treatment report, the examiner stated that the veteran had 
been having hyperventilation episodes since 1957.  He stated 
the veteran did not have suicidal or homicidal ideations.  He 
diagnosed panic attacks.

An October 27, 1997, VA outpatient treatment report shows 
that the VA psychiatrist (who had been treating the veteran) 
made the following assessment:

Continues with chronic irritability and 
sustained difficulty with interpersonal 
relationships.  This difficulty has 
prevented his sustained successful 
employment over at least a twenty[-]year 
period.  It is helped by the psychotropic 
medications he takes, yet still leaves 
him impaired. . . . 

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  A 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2002).  

The earliest effective date for an increased evaluation is 
that on which it is factually ascertainable that an increase 
in disability had occurred if the claim is received within 
one year from such date; otherwise, the effective date is the 
date of receipt of claim.  38 U.S.C.A. §§ 5110(a) and (b)(2); 
38 C.F.R. §§ 3.400(o)(1) and (2) (2002); see Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  Additionally, under 38 C.F.R. 
§ 3.155(a) (2002), the claimant or a representative of the 
claimant can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  Under 38 
C.F.R. § 3.157(b) (2002), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.  The date on the VA 
outpatient or hospital examination will be accepted as the 
date of claim.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the criteria for mental disorders were 
amended in November 1996.  When a regulation changes after a 
claim has been filed but before the appeal process has been 
completed, the version more favorable to claimant will apply.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, 
the Board must apply both the previous and amended criteria 
to the veteran's claim.  

In 1992, the criteria for a 100 percent evaluation for panic 
disorder were as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1992).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of an earlier 
effective date of August 12, 1992, and no earlier, for the 
100 percent evaluation for panic disorder.  The reasons 
follow.

In this case the record shows that the veteran did not appeal 
the rating decisions issued in April 1957, January 1974, 
February 1975, April 1978, June 1978, November 1979, January 
1988, and September 1989.  Thus, they are final.  See 
38 C.F.R. § 20.1103.  

As set out above, in claims for increased evaluations the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date.  
Otherwise, the date of receipt of the claim controls.  
38 C.F.R. § 3.400(o)(2).  Following the September 1989 
determination, the veteran submitted a claim for an increased 
evaluation for panic disorder on October 20, 1992.  He 
submitted a VA treatment record, dated August 12, 1992.  A 
separate August 12, 1992, VA treatment report has been 
associated with the claims file.  These August 1992 medical 
records are VA treatment records, and are informal claims for 
increased benefits for a service-connected disability.  Thus, 
the date of the veteran's claim for an increased evaluation 
is August 12, 1992.  The claim for increased benefits has 
been on appeal since that time.  During the appeal period, 
the October 27, 1997, VA treatment report was associated with 
the claims file.  In that report, the VA psychiatrist stated 
that because of the veteran's service-connected disability, 
he had been unable to work for the last 20 years.  The Board 
finds that the treatment report establishes that as of August 
12, 1992, the veteran had been unable to work due to his 
service-connected panic disorder.  In Johnson v. Brown, 7 
Vet. App. 95, 99 (1994), the Court stated that if the 
veteran's psychiatric symptoms met one of the three criteria 
for a total evaluation, then a 100 percent evaluation was 
required.  The Board has reviewed the evidence of record, and 
there is no competent medical opinion that refutes the VA 
psychiatrist's opinion that the veteran has been unable to 
work for the last 20 years due to his psychiatric disorder.  
Thus, in accordance with the Johnson case, the Board finds 
that the evidentiary record supports assignment of a 100 
percent evaluation for panic disorder as of the date of the 
veteran's claim-August 12, 1992.  The Board will consider 
only the previous criteria, as this version is clearly more 
favorable to the veteran since he meets at least one of the 
three criteria for a 100 percent evaluation. 

The Board must now consider whether an effective date earlier 
than August 12, 1992, for the grant of the 100 percent 
evaluation is warranted, and finds that the preponderance of 
the evidence is against such finding.  The reasons follow.

First, the Board is aware that the VA treatment reports, 
dated from 1989, are all potential claims for an increased 
evaluation for panic disorder based upon 38 C.F.R. 
§ 3.157(b).  However, the Board has thoroughly reviewed the 
treatment records, and prior to August 12, 1992, the 
treatment records did not address the veteran's panic 
disorder.  Thus, there was no claim pending between the 
September 1989 determination and the August 12, 1992, 
treatment report.

Additionally, as stated above, the veteran did not appeal the 
assignment of the noncompensable evaluation, the assignment 
of the 10 percent evaluation, or the continuances of the 
10 percent evaluation until the RO issued the November 1992 
rating decision.  The last final denial was issued in 
September 1989.  An effective date earlier than that is 
legally impossible without clear and unmistakable error in 
the prior rating decisions.  The Board notes that the veteran 
has not alleged clear and unmistakable error in the prior 
rating decisions.

The Board is aware that the VA examiner stated that the 
veteran could not work for the past 20 years, which would 
place the unemployablity to 1977.  Such statement cannot 
provide the veteran with an earlier effective date for the 
grant of the 100 percent evaluation.  As stated above, the 
prior rating decisions became final with the last one being 
in 1989.  It was not until the veteran filed his claim, here, 
August 12, 1992, that the veteran established that he could 
not work as a result of the service-connected panic disorder.  
Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, it states 
that the earliest effective date for an increased evaluation 
is that on which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date; otherwise, the effective date 
is the date of receipt of claim.  The examiner established 
that the veteran was unemployable as of 1977.  The veteran's 
current claim was received on August 12, 1992-not within one 
year of the 1977 date.  Thus, the date of claim is the 
controlling date.  See id.

The Board is also aware that the veteran and his 
representative have alleged that the veteran had been 
misdiagnosed all this time, which had prevented the veteran 
from returning to a productive and normal life.  The Board 
notes that the since the grant of service connection for 
hyperventilation syndrome, VA has evaluated the veteran's 
service-connected disability as a psychiatric disorder only.  
The veteran symptoms initially were manifested by chest pain.  
Nevertheless, VA was not evaluating his condition under 
rating criteria pertinent to a heart disorder, as evidenced 
by the Diagnostic Code that has been assigned since the grant 
of service connection, which relates to a psychiatric 
disorder.  As the veteran has been service connected for a 
psychiatric disorder since 1956, he has been entitled to VA 
treatment for such disorder since that time.  

Accordingly, the Board finds that the evidence supports the 
grant of an earlier effective date of August 12, 1992, for 
the award of a 100 percent evaluation for panic disorder; 
however, it finds that the preponderance of the evidence is 
against an effective date earlier than August 12, 1992, for 
the reasons stated above, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55. 




ORDER

Entitlement to an effective date of August 12, 1992, for the 
award of a 100 percent evaluation for panic disorder is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



____________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

